Citation Nr: 1528723	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee cap dislocation.

2.  Entitlement to service connection for right shin scarring.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  There, the RO denied claims for service connection for the three disorders listed on the title page of this decision.  The decision also denied service connection for hearing loss, but this was subsequently granted.  See July 2012 rating decision.  

The Veteran was scheduled to be afforded a videoconference before the undersigned Veterans Law Judge in June 2015.  He, however, on the day of the hearing, cancelled his hearing.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In June 2015, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested by the appellant. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(5) (West 2014); 38 C.F.R. §§ 20.201, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the appellant's desire to withdraw the appeal in June 2015.  See VA Form 21-4138.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issues concerning entitlement to service connection for right knee cap knee dislocation, right shin scarring and for an acquired psychiatric disorder is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


